DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 07/01/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 17/273379 is acceptable and a RCE has been established.  An action on the RCE follows.

Allowable Subject Matter
Claims 1-15, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12 which recites the method and communication device for transmitting a beam report to an access node of a wireless network, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising transmitting a capability indication to the wireless network to announce capability to perform interference reduction between received beams; receiving a first beam and a second beam of an access node beam sweep; determining a link quality metric for the received beams with interference reduction applied to favor reception of the first beam over the second beam in the communication device; transmitting a beam report based on at least said link quality metric.
The prior art of record, also does not teach or suggest the method as recited in claim 10, for transmission of radio signals in a plurality of beams of a beam sweep, comprising: transmitting a first beam and a second beam; detecting capability of a communication device to perform interference reduction; transmitting a request signal to the communication device to report interference reduction of received beams in the communication device; receiving a beam report from the communication device including link quality metric for the first and second beams with applied interference reduction in the communication device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631